DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 34 is objected to because of the following informalities:  
The limitation “antennae” in line 2 of claim 35 should read “antenna” for consistency between the claim and originally filed disclosure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 34-40, and 42-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davoodi et al. (US 2015/0346726 A1).
For claim 31, Davoodi discloses An ocean faring, wave energy powered, computational network, comprising:
a plurality of buoyant, unmanned, floating wave motion to electrical energy converters each adapted to move across a surface of an ocean (Fig. 1, 5, 10, 15, 16, abstract);
a computational unit disposed on each of the plurality of energy converters, each of said computational units configured for data exchange via a satellite (Para. [0009], where the energy converters communicates and exchanges data between various components, devices within the system with various methods and ways including via satellite);
a navigation system controlling a movement of the plurality of energy converters across the surf ace of the ocean;
a location sensor disposed on each of the plurality of energy converters, each of said location sensors configured to compute location data of the respective energy converter and transmit the location data to the navigation system via satellite (Para. [0009], [0010], [0031], [0032], [0047], [0048], where location data are compute and transmit to navigation system and communicate with satellite); and
a propulsion system disposed on each of the plurality of energy converters (Para. [0017], [0018]), each of said propulsion systems receiving command signals from the navigation system, the propulsion system configured to send status signals to the navigation system (Para. [0080], [0083], [0144], where the buoys are controlled based on command received and their operation statuses must be sent to the navigation system in order for the buoys to meet the commanded operations and tasks), and configured to propel the respective energy converter by emission of a fluid stream (Para. [0017]);
wherein the navigation system controls the plurality of energy converters to circumnavigate a common central region (Para. [0055], [0150], where the buoys can be controlled to monitor or explore various body of water in various regions/area or streams); and
wherein the navigation system receives location data from the location sensors and computes command signals as a function of received location data (Para. [0009], [0010], [0047], [0048], [0052], where the navigation system receives location data from sensors and the buoys are commanded based on the data).

For claim 34, Davoodi discloses the computational units are networked together to form a cluster of cooperating computational units (Para. [0009], where the buoys can collaborate and hare tasks within the networked buoys, forming a cluster).

For claim 35, Davoodi discloses the network includes GPS antennae for determining a geospatial position of the network on the surface of the ocean (Para. [0009], [0054], [0078], where GPS system is being used to determine geospatial position of the network, which would include GPS antenna).

For claim 36, Davoodi discloses a physical coupling connecting each energy converter in the network to another energy converter in the network, the physical coupling adapted to transfer at least one of electricity and data (Para. [0145], where the networked buoys and TUVs can be connected via wired communications and [0116], where the vehicles can be connected via cord for data communication and power transfer).

For claim 37, Davoodi discloses the network is configured for transmitting computational results to a remote location via a satellite (Para. [0009], [0125], [0126], where the buoys can transfer data through satellites to remote locations/entities).

For claim 38, Davoodi discloses the propulsion system moves the network to conform with a prevailing ocean current (Para. [0026], [0027], [0112], [0138], where the buoys are controlled that conform to the condition of the current and waves).

For claim 39, Davoodi discloses the propulsion system moves the network to conform with a prevailing wind current (Para. [0025]-[0028], where the propulsion system is controlled to conform with wind current).

For claim 40, Davoodi discloses the computational units are configured to cooperate on a shared computational project (Para. [0009], [0083], where the buoys can cooperate and share computational tasks).

For claim 42, Davoodi discloses the energy converters operate in the absence of any mooring to any fixed object (Fig. 1, 5, where the converters operate in absence of mooring).

For claim 43, Davoodi discloses the energy converter extracts energy from both wave motion and wind (Para. [0132], where the buoys can harvest energy from waves, wind, and currents).

For claim 44, Davoodi discloses the energy converter extracts energy from both wave motion and solar energy (Para. [0080], [0115], [0131], [0132], where the buoys can harvest energy from waves, and solar).

For claim 45, Davoodi discloses a hazard avoidance system for guiding the network using the propulsion system to avoid a hazard on the ocean (Para. [0009], [0075], where the networked buoys can warn and control other buoys to avoid hazardous area on the ocean).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davoodi et al. (US 2015/0346726 A1) and Sampaio (US 2012/0153624 A1).
For claim 32, Davoodi discloses employing water streams using any type of nautical engine and propulsion systems including propeller or impellers (Para. [0017]), but does not explicitly disclose the propulsion system is a water turbine. However, it would have been obvious for one of ordinary skill in the art that any well-known types of propulsion system including a water turbine, which is a well-known type of marine propulsion system may be used to provide propulsion and navigate the buoys. Even so, Sampaio in the same field of the art discloses water craft uses water turbine to navigate (Para. [0104], [0105]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Davoodi to employ the well-known type of propulsion system, taught by Sampaio to provide sufficient propulsion to navigate the buoys on the water.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davoodi et al. (US 2015/0346726 A1) and Hartshorn et al. (US 2019/0039427 A1).
For claim 33,  Davoodi discloses employing water streams using any type of nautical engine and propulsion systems including propeller or impellers (Para. [0017]), but does not explicitly disclose the propulsion system is a ducted fan. However, it would have been obvious for one of ordinary skill in the art that any well-known types of propulsion system including a duct fan, which is a well-known type of marine propulsion system may be used to provide propulsion and navigate the buoys. Even so, Hartshorn in the same field of the art discloses water craft uses duct fan to navigate (Fig. 2, para. [0036]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Davoodi to employ the well-known type of propulsion system, taught by Hartshorn to provide sufficient propulsion to navigate the buoys on the water.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davoodi et al. (US 2015/0346726 A1) and Dehlsen (US 2021/0146307 A1).
For claim 41, Davoodi discloses computational units onboard the networked buoys that perform collaborative and distributed tasks (Para. [0009], [0078], fig. 9), but does not specifically disclose the computational units include computer servers. Dehlsen in the same field of the art discloses the computational units onboard data center/server can be powered by electric power generated/harvested (Abstract, para. [0015]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to combine the teachings of Davoodi and Dehlsen to employ computer servers on the networked buoys to expand the functionalities and performance of the buoys with conventional and known in the art computer functions and components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2015/0205302 A1) Kalnay discloses an ocean wave power extraction system.
(US 2009/0295167 A1) Clidaras et al. discloses a water-based data center.
(8,242,621) Tate et al. discloses energy-harvesting and self-propelled buoy that harvest energy from the waves and navigate on the ocean.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661